Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,001,904 to Maes et al. (Maes).

    PNG
    media_image1.png
    212
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    525
    media_image3.png
    Greyscale

Regarding Claim 1:  Maes discloses a lifeline comprising: an anchor (See Annotated Fig. A) arranged to support a cable (See Annotated Fig. A), the anchor comprising a body portion (See Annotated Fig. A) and a cable engaging portion (See Annotated Fig. A), the body portion comprising a thickness; and a shuttle (See Annotated Fig. B) arranged to move along a length of the cable, the shuttle comprising a first end and a second end, a cavity (See Annotated Fig. B) extending from the first end to the second end, and a slot (See Annotated Fig. B) extending from the first end to the second end; the cable extending through the cavity, a width (See Annotated Fig. B) of the slot being greater than the thickness of the body portion, the width being less than a cross-sectional size of the cable. 
Regarding Claim 2:  Maes discloses a lifeline of claim 1 comprising an orientation wherein the body portion is oriented in the slot.  (See Col. 4, lines 5-7)
Regarding Claim 3:  Maes discloses a lifeline of claim 1, the cable engaging portion comprising a tube (See Annotated Fig. A), the cable extending through the tube.
Regarding Claim 4:  Maes discloses a lifeline of claim 3, comprising an orientation wherein the tube is oriented in the cavity.  (See Col. 4, lines 5-7)
Regarding Claim 5:  Maes discloses a lifeline of claim 3, the tube comprising curvature along its length.  (See Annotated Fig. C)
Regarding Claim 6:  Maes discloses a lifeline of claim 3, the tube comprising a first length portion (See Annotated Fig. C) and a second length portion (See Annotated Fig. C), the first length portion oriented at an angle to the second length portion.
Regarding Claim 7:  Maes discloses a lifeline of claim 6, the first length portion oriented perpendicular (See Annotated Fig. C) to the second length portion.
Regarding Claim 8:  Maes discloses a lifeline of claim 6, the anchor comprising a first plate (See Annotated Fig. C) and a second plate (See Annotated Fig. C), the first plate contacting the first length portion and the second plate contacting the second length portion.
Regarding Claim 9:  Maes discloses a lifeline of claim 1, the body portion comprising a plate (See Annotated Fig. A).
Regarding Claim 10:  Maes discloses a lifeline of claim 1, the slot comprising flared end portions (See Annotated Fig. B).
Regarding Claim 11:  Maes discloses a lifeline of claim 1, the shuttle comprising a cylindrical shape.  (See generally Annotated Fig. B)
Regarding Claim 12:  Maes discloses a lifeline of claim 1, the shuttle comprising a hoop (See Annotated Fig. B).
Regarding Claim 13:  Maes discloses a lifeline of Claim 1, wherein the hoop is aligned on a first radial vector (See Annotated Fig. B) and the slot is aligned on a second radial vector (See Annotated Fig. B).
Regarding Claim 17:  Maes discloses a lifeline of claim 1, the shuttle comprising a first portion (See Annotated Fig. B) moveable with respect to a second portion (See Annotated Fig. B) to change a size of the slot.
Regarding Claim 18:  Maes discloses a lifeline of claim 17, the first portion comprising a dovetail protrusion (See Annotated Fig. B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maes in view of US Patent No. 5,279,385 to Riches et al. (Riches).

    PNG
    media_image4.png
    567
    612
    media_image4.png
    Greyscale


Regarding Claim 15:  Maes does not disclose an angle between the vectors being 90 degrees.  However, Riches teaches wherein an angle between the first radial vector (See Annotated Fig. D) and the second radial vector (See Annotated Fig. D) is 90 degrees.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maes by using a shuttle similar to that taught by Riches to enable a user to use a different shuttle and therefore enable the use of many different shuttles on the same lifeline, as a matter of design choice.  
Regarding Claim 16:  Maes does not disclose the wall thickness being greater that the distance across the slot.  However, Riches teaches a shuttle with a wall thickness (See Annotated Fig. D), the wall thickness being greater than a distance across the slot (See Annotated Fig. D).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maes by using a shuttle similar to that taught by Riches to enable a user to use a different shuttle and therefore enable the use of many different shuttles on the same lifeline, as a matter of design choice.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maes in view of US Patent App. No. 2018/0154197 to Riches (Riches ‘197).

    PNG
    media_image5.png
    312
    528
    media_image5.png
    Greyscale

Regarding Claim 14:  Maes does not disclose an angle between the vectors being 180 degrees.  However, Riches ‘197 teaches wherein an angle between the first radial vector (See Annotated Fig. E) and the second radial vector (See Annotated Fig. E) is 180 degrees.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Maes by using a shuttle similar to that taught by Riches ‘197 to enable a user to use a different shuttle and therefore enable the use of many different shuttles on the same lifeline, as a matter of design choice.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  WO 2019/161496; US 10420967, 6474442.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632